DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 10-16, 20 in the reply filed on 07/21/2022 is acknowledged.  The traversal is on the ground(s) that no additional burden to search as the scope species a is within elected species b.  This is not found persuasive because species requires a motor-controlled dispensing which includes not only pumps but motor-controlled valves know in the art to provide metered amounts opening the up the breath of search to wide variety of classes. Applicant elects the motor driven gear pump which requires its own separate search considerations outside those of the unelected claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang (US 2019/0143285 A1), and further in view of Lehtonen et al (US 2015/0314246 A1).
Re: Claim 10, Sang discloses the claimed invention including A customizing and dispensing device for custom cosmetics comprising:
an automated dispenser containing at least two liquid-containing ingredient cartridges (31), each of the at least two cartridges removably coupled to a motor driven gear pump (315) able to create reduced pressure within the dispenser to draw and dispense controlled amounts of contained liquid from a respective liquid-containing ingredient cartridge into a respective nozzle specific to a single contained liquid (Fig. 3, Para. 35, gear pump);
each coupled gear pump linked in communication with a processor with memory (Para. 100-101, processor and memory for control);
at least one user input control (4) on an external surface of the dispensing device (Fig. 1, Para. 50, input control);
the user input control in communication with the processor to direct activation and control of each coupled motor-driven gear pump (Para. 101, processor executes based on user input);
Sang discloses the processor receiving external input (Para. 89 101, scanner, cd rom) except for a wired/wireless communication link. However, Lehtonen teaches the processor having an external input-output wired or wireless communication link (1925) engageable with a source of data transmission (Lehtonen: Para. 234);
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the communication link as taught by Lehtonen, since Lehtonen states in paragraph 234 that such a modification provides data communication through the indicated communication medium to a server at a local or a remote location allowing for remote updates to the device and monitoring by the user when away.
Sand further teaching the memory configured to store at least one set of instructions to activate motors to dispense specific amounts of the liquid from the respective liquid-containing ingredient cartridges into the respective nozzles (Para. 101, memory stores certain amounts);
the nozzles (318) from each of the respective liquid-containing ingredient cartridges leading to a manually moveable receiving chamber (23) (Figs. 1-3, Para. 70, nozzles lead to chamber); and
at least the respective nozzles and receiving chamber positioned within a housing (1) (Fig. 1) having:
surrounding vertical walls (1) (Fig. 1);
a coupling for supporting the at least two respective liquid-containing ingredient cartridges (Figs. 1 & 7 depict the cartridges coupled to the housing;
a lower support surface (22) to support the moveable receiving chamber (Figs. 1-2), and
an opening (11) in the surrounding vertical walls enabling manual removal of the removeable receiving chamber (Figs. 1 & 7 depict opening for removal).
Re: Claim 11, Sang discloses the claimed invention including each respective liquid-containing cartridge comprises a piston (312) slideably engaged within a liquid-containing reservoir (313), the motor-driven gear pump positioned at a bottom of the reservoir to withdraw liquid in the reservoir into the respective nozzles (Figs. 3-4).
Re: Claim 12, Sang discloses the claimed invention including a trough (317) between the reservoir and the nozzles, each reservoir depositing liquid into the trough before being dispensed through the nozzle (Fig. 3, Para. 67, trough for liquid deposits, tubing hangs in trough manner before delivering to nozzle).
Re: Claim 20, Sang discloses the claimed invention including there are individual motors (319) for each motor driven gear pump able to create pressure within the respective liquid-containing ingredient cartridge (Fig. 3, Para. 70, motor for each pump).
Claim(s) 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sang (US 2019/0143285 A1) and Lehtonen et al (US 2015/0314246 A1) as applied to claims above, and further in view of Klopfenstein et al (US 2009/0145926 A1).
Re: Claim 13-14, Sang discloses the claimed invention including the motor-driven gear pump driven by a single motor within the device except for the particulars of the connection between the motor and pump/ However, is connected to an external gear (521) through a pin (650), the external gear driven by a single motor within the device, and the external gear rotating the pin, which then drives the motor-driven gear pump within the respective liquid-containing cartridge (Figs. 8, 9, 12,Para. 94, external gear drives pump through pin).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the external gear and pin as taught by Klopfenstein, since Klopfenstein states in paragraph 94 that such a modification provides easy engagement and disengagement of the motor with the pump, thus making maintenance easier while offering both speed of engagement and reliability in the rotational drive of the pump.
Re: Claim 15-16, Sang discloses the claimed invention including the respective nozzles except for valves. However, Klopfenstein discloses a self-closing diaphragm (690) distal from the reservoir that opens with increased liquid pressure within the respective nozzle and closes when liquid pressure within the respective nozzle ceases (Fig. 15, Para. 99, 100, diaphragm valve opening under liquid pressure).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a diaphragm valve as taught by Klopfenstein, since Klopfenstein states in paragraph 99 that such a modification prevents bacterial growth after several hours of inactivity by stopping the liquid from dripping during inactivity of the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dean, Bylsma, Trevino, Wallace, and Clark are cited disclosing dispensing devices implementing gear pumps for metered operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754